Mayo, J.
Where an agent fora lessor pays the rent claim, without showing that he had an interest in paying the debt, he will not be legally subrogated to the rights and privileges of the lessor. 5. R. 208.
2 Where-the date of a .private instrument is not established by evidence, independent of the instrument itself, it has no date as to third persons, and, therefore, no effect as to them, anterior to the day on which it is offered in evidence. 19 An. 139 ; 20 An. 464.
3. Where the lessor has transferred the rights, privileges and actions under his lease contract to the agent, who pays him on the day that said agent gives him a time draft for the rent, such a transfer works a conventional subrogation, and the subrogee will have a superior privilege to the proceeds of stock seized underfi. fa. on the leased premises. The fact that the lessee makes to the subrogee a sale of the property without delivery or a fixed price, will not affect the enforcement of the lessor’s lien against third persons.